Citation Nr: 1728510	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for diabetic nephropathy with hypertension and hypertensive nephrosclerosis, prior to July 30, 2015, and to a rating higher than 60 percent, from July 30, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, at which time the Veteran was granted entitlement to service connection for diabetic nephropathy and hypertensive nephrosclerosis.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2015, the Board denied entitlement to a compensable rating for the Veteran's diabetic nephropathy.  The Veteran appealed the September 2015 Board decision to the Court of Appeals for Veterans Claims (CAVC), which issued a Joint Motion for Partial Remand (JMR) that partially vacated the September 2015 decision, and remanded it back to the Board for further development in June 2016.  While jurisdiction was with CAVC, however, in an April 2016 rating decision, the RO granted an increased evaluation of 60 percent for diabetic nephropathy, effective July 30, 2015.  

In November 2016, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  Prior to July 30, 2015, the Veteran's diabetic nephropathy and hypertensive nephrosclerosis was not manifested by constant or recurring albumin with hyaline and granular casts or red blood cells; transient or slight edema; a history of diastolic blood pressure predominantly 100 or more.

2.  The Veteran is in receipt of a separate 30 percent rating for coronary artery disease/ischemic heart disease/supraventricular tachycardia on a presumptive basis as due to exposure to herbicides, effective September 16, 2013; prior to this date, the Veteran was not diagnosed with heart disease associated to his diabetic nephropathy and hypertensive nephrosclerosis but thereafter, there is medical opinion evidence finding that the Veteran's service connected hypertension contributed significantly to the development of his heart disease.

3.  From July 30, 2015, the Veteran's diabetic nephropathy and hypertensive nephrosclerosis is not manifested by persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation or exertion.


CONCLUSIONS OF LAW

1.  Prior to September 16, 2013, the criteria for an initial compensable rating for diabetic nephropathy with hypertension and hypertensive nephrosclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7005, 7101, 7507, 7541 (2016).

2.  From September 16, 2013 to July 29, 2015, the criteria for a rating of 60 percent,  but no higher, for diabetic nephropathy with hypertension and hypertensive nephrosclerosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7005, 7101, 7507, 7541 (2016).

3.  From July 30, 2015, the criteria for a rating higher than 60 percent for diabetic nephropathy with hypertension and hypertensive nephrosclerosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, 4.115a, 4.115b, Diagnostic Codes 7005, 7101, 7507, 7541 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). 

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as entitlement to higher initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a timely statement of the case in March 2013.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records and VA examinations.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In November 2016, the Board remanded this claim to afford the Veteran VA examinations.  The Veteran was afforded VA examinations in January 2017.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Increased Ratings

The Veteran seeks entitlement to an initial compensable rating for his diabetic nephropathy, hypertension, and hypertensive nephrosclerosis, prior to July 30, 2015, and to a rating higher than 60 percent, from July 30, 2015.



Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.

Service connection for diabetic nephropathy and hypertensive nephrosclerosis was granted in a January 2010 rating decision, at which time a noncompensable rating was assigned, effective June 8, 2009.

In an April 2016 rating decision, the RO granted an increased evaluation of 60 percent for diabetic nephropathy, effective July 30, 2015.  

The Veteran is rated under Diagnostic Code 7541, which instructs that renal involvement in diabetes mellitus is to be rated under the criteria for renal dysfunction.

Under renal dysfunction, a noncompensable rating is warranted when there is albumin and casts with a history of acute nephritis, or hypertension noncompensable under Diagnostic Code 7101; a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101; a 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101; a 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent, or, creatinine 4 to 8 mg percent, or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; a maximum 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80 mg percent, or, creatinine more than 8 mg percent, or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).

Diagnostic Code 7507, for arteriolar nephrosclerosis instructs that the disability is to be rated according to predominant symptoms as renal dysfunction, hypertension or heart disease.  If rated under the cardiovascular schedule, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.

Under Diagnostic Code 7101, a 10 percent rating for hypertension is warranted when diastolic pressure is predominantly 100 or more, or systolic pressure is predominately 160 or more, or, the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominately 200 or more; a 40 percent rating is warranted for diastolic pressure predominately 120 or more; a 60 percent rating is warranted for diastolic pressure predominately 130 or more.

The Board notes that during the course of this appeal the Veteran was granted service connection for coronary artery disease/ischemic heart disease/supraventricular tachycardia on a presumptive basis as due to exposure to herbicides, and rated as 30 percent disabled for this disability, effective September 2013.  See April 2017 rating decision.

Prior to July 30, 2015

The Veteran was afforded a VA examination in January 2008, at which time it was noted that the Veteran did not have any kidney disease.

The Veteran began showing elevated creatinine levels in July 2009, with a level of 1.3.  See July 2009 VA lab result.

The Veteran was afforded a VA examination in August 2009.  There was no reported change in his weight over the prior three months.  The examiner noted that the Veteran was prescribed two medications for his hypertension.  There was no noted heart disease.  He reported urinating approximately two or three times a day, with no history of kidney stones or urinary tract infections.  The examiner noted that in June 2009, the Veteran was noted to have an increase in urine protein to 28 mg/dL and a recent serum creatinine study was 1.3 mg/dL.  There was no requirement for dialysis noted, and the Veteran did not describe any difficulty with lethargy, anorexia, weakness or weight change related to his renal dysfunction.  Blood pressure was recorded as 144/74, 120/80, and 115/80.  BUN was 12 mg/dL and urine protein was 41 mg/dL.  He was diagnosed with chronic kidney disease as likely as not secondary to diabetic nephropathy and hypertensive nephrosclerosis.

The Veteran was afforded a VA examination in October 2010.  He denied lethargy, weakness, or anorexia.  He reported an intentional weight loss of seven to ten pounds.  The Veteran denied chronic urinary tract infections, a history of renal colic or nephrolithiasis, any episode of acute nephritis, and hospitalization for a genitourinary issue.  He was noted to have two prescribed medications for hypertension.  His blood pressure was recorded as 132/71, 130/68, and 134/70.  The examiner opined that there did not appear to be anything symptomatically new in regard to the Veteran's nephropathy.  There also did not appear to be any new finding in regard to the Veteran's blood pressure or blood pressure therapy.  The examiner stated that the most recently charted values from August 2010 showed a BUN of 13 mg/dL and creatinine of 1.1 mg/dL.  The estimated glomerular filtration rate (eGFR) remained intact at 81 mL/min.  The Veteran's urinalysis continued to reveal proteinuria, but there was no evidence of proteinuria in a nephrotic range.  Urine protein was reported as 1+ in July 2010.  The examiner stated that the Veteran's kidney disease had not worsened since his last evaluation.

At a March 2012 VA examination, the examiner noted that the Veteran's blood pressure appeared well controlled based on readings of 132/76 in October 2010, 121/70 in July 2011, and 124/76 in January 2012.  He was taking two antihypertensive medications.  The Veteran denied any history of kidney problems, including urinary tract infections and kidney stones.  Laboratory studies of January 2012 showed a BUN of 10 mg/dL, creatinine of 1.15 mg/dL, and eGFR greater than 60.  A urinalysis of October 2010 showed trace proteinuria (albumin).  The Veteran was diagnosed with class I kidney disease as due to diabetic neuropathy and hypertensive nephrosclerosis.  The examiner stated that the Veteran did not have heart disease due to renal dysfunction or caused by any kidney condition.

The Veteran was afforded a VA examination in April 2013.  Blood pressure readings were 111/73 and 120/70 in September 2010, 132/77 and 126/68 in October 2012, 131/66 in November 2012, 116/67 in December 2012, 137/67 in March 2013, and 135/69 and 89/51 in April 2013.  The Veteran was taking two medications for his hypertension.   Laboratory studies of April 2013 showed a BUN of 9 mg/dL, creatinine of 1.06 mg/dL, and eGFR greater than 60.  A urinalysis of March 2013 was negative for proteinuria.  The examiner stated that the Veteran did not have heart disease due to renal dysfunction or caused by any kidney condition.

At a December 2013 VA examination, the examiner noted there were no changes in the Veteran's kidney history since the April 2013 VA examination.  It was noted the Veteran did not have renal dysfunction or a history of recurrent urinary tract or kidney infections.  Laboratory studies of December 2013 showed a BUN of 16 mg/dL, creatinine of 1.01 mg/dL, and eGFR greater than 60.  A urinalysis of December 2013 was 1+ for proteinuria.  The examiner noted that the Veteran had some protein in his urine as of that date, but that it was not a persistent finding.  

The Veteran was diagnosed with non-obstructive coronary artery disease in July 2014.  The Veteran was instructed to take daily aspirin for life, and atorvastatin as tolerated.  See July 2014 VA treatment note.

At an April 2015 VA examination, the examiner noted that the Veteran's renal function, as reflected by the eGFR of September 2014, was intact; however, the examiner noted that the Veteran demonstrated persistent proteinuria since 2009.  The Veteran denied uremic symptoms and his examination was not notable for dependent edema.  

After reviewing the Veteran's reported urinalyses during the period on appeal, the Board notes that the presence of hyaline and granular casts were not reported for any urinalysis.  The presence of red blood cells was noted in October 2010 with less than one; however, as the presence of five or less cells is considered normal, this finding is not significant.  Moreover, this one time notation is not demonstrative of constant or recurring albumin with red blood cells. 

With respect to the Veteran's hypertension, the Veteran denied a history of hypertension when he established care with VA in April 2007.  His blood pressure was recorded as 138/88 at that time.  His blood pressure was recorded as 156/83 in June 2007, 154/89 on July 3, 2007, and 154/89 and 159/86 on July 30, 2007.  The Veteran was diagnosed with hypertension on July 30, 2007 and one medication begun as treatment.  Thereafter, the Board does not note diastolic pressures predominantly of 100 or more.   

The probative lay and medical evidence of record does not establish constant or recurring albumin with hyaline and granular casts or red blood cells.  There is no finding of edema on examination.  The Veteran also does not warrant a rating of 10 percent for hypertension under DC 7101, as the Veteran does not have a history of diastolic pressure predominantly 100 or more.  Additionally, the Veteran does not have systolic pressure predominantly 160 or more, or a history of diastolic pressure predominately 100 or more, requiring continuous medication for control.  Thus, a 30 percent rating for renal dysfunction is not warranted, nor is 10 percent rating for hypertension warranted.

As noted, the Veteran is already receiving a separate 30 percent rating for his coronary artery disease/ischemic heart disease/supraventricular tachycardia, on a presumptive basis as due to exposure to herbicides, effective September 16, 2013, based on Diagnostic Code 7005.  In the November 2016 Remand, the Board noted that the June 2016 JMR indicated that the Board erred by failing to consider Diagnostic Code 7507, which applies to "Nephrosclerosis, arteriolar" and directs that VA rate the Veteran "according to predominant symptoms as renal dysfunction, hypertension, or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation."  The JMR indicated that remand was required for the Board to consider and discuss whether Diagnostic Code 7507 is applicable to the facts of the case.  In the November 2016 Remand directives, the Board directed the procurement of an opinion that addressed whether it is at least as likely as not that the Veteran developed heart disease as a result of his diabetic nephropathy with hypertension and hypertensive nephrosclerosis.  (The Board also instructed the RO to consider Diagnostic Code 7507.)  In the January 2017 VA examination report, the examiner rendered the opinion that it was as likely as not the service connected type II diabetes and hypertension contributed significantly to the development of the Veteran's coronary artery disease.  As the predominant disability prior to July 30, 2015 is the coronary artery disease, the Veteran is entitled to a 60 percent rating under Diagnostic Code 7507 (i.e., 30 percent rating elevated to the next higher rating of 60 percent) reassigned from Diagnostic Code 7005.

The Board has considered the statements and arguments of the Veteran as to the extent of his current disability.  The Veteran is competent to describe his symptoms and that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for increase, VA must consider the factors as enumerated in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Further, no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Such competent evidence concerning the nature and extent of the Veteran's disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

From July 30, 2015

In an April 2016 rating decision, the RO granted an evaluation of 60 percent, effective July 30, 2015, based on a definite decrease in kidney function demonstrated during a VA outpatient treatment record. 

Testing results in July 2015 revealed a BUN of 32 and a creatinine of 1.4, both considered elevated levels.  See July 2015 VA outpatient lab results.  

The Veteran's treating physician submitted a Disability Benefits Questionnaire pertaining to the Veteran's kidney disability in March 2016.  The physician indicated that the Veteran had renal dysfunction, but did not have any signs or symptoms related to it.  Lab results revealed the Veteran had a normal BUN at 20, however, his creatinine was elevated at 1.33 mg/dl, and eGFR was abnormal at 54.  It was noted that hyaline casts were abnormal; however, no quantity was noted.  Blood pressure readings were 130/75, 130/75, and 130/70.  

The Veteran was afforded a VA examination in April 2016.  The examiner stated that the Veteran has been observed to have protein in the urine since 2008 and slight elevation of the creatinine since 2015; however, he is asymptomatic.  The examiner indicated that the Veteran had renal dysfunction with recurring proteinuria, but did not require dialysis.  The examiner reported that in February 2016, the Veteran's BUN was normal at 18 mg/dl, but his creatinine was elevated at 1.4 mg/dl, his eGFR was normal; testing revealed the Veteran was negative for hyaline casts, granular casts, and red blood cells; however, he tested 1+ for protein.  The examiner stated the Veteran's renal disease was mild in severity.

The Veteran was afforded a VA examination in January 2017.  It was noted that the Veteran was on continuous medication but did not have a history of a diastolic blood pressure predominantly 100 or more.  Blood pressures were 107/66, 112/75, and 124/85, with an average of 114/75.  The examiner noted that there were no significant changes in the Veteran's diabetic/hypertensive nephropathy.

Testing results from March 2017 revealed a normal BUN of 13, an elevated creatinine of 1.22 mg/dl, and a normal eGFR.  

The probative lay and medical evidence of record does not establish persistent edema and albuminuria with BUN 40 to 80 mg percent, or, creatinine 4 to 8 mg percent, or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  These symptoms are not documented in the medical or lay evidence of record.  The Veteran's hypertension has also been well controlled.  Thus, a rating higher than 60 percent based on renal dysfunction is not warranted.

As noted, the Veteran is already receiving a separate 30 percent rating for his coronary artery disease/ischemic heart disease/supraventricular tachycardia, on a presumptive basis as due to exposure to herbicides based on Diagnostic Code 7005.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  Assigning a rating under Diagnostic Code 7507 based on heart disease due to nephrosclerosis constitutes pyramiding.  

The Board has considered the statements and arguments of the Veteran as to the extent of his current disability.  The Veteran is competent to describe his symptoms and that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for increase, VA must consider the factors as enumerated in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Further, no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

For these reasons, the preponderance of the evidence is against entitlement to a rating higher than 60 percent for this disability, from July 30, 2015, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

      (CONTINUED ON NEXT PAGE)
















ORDER

Prior to September 16, 2013, entitlement to an initial compensable rating under Diagnostic Code 7541 for diabetic nephropathy with hypertension and hypertensive nephrosclerosis is denied.

From September 16, 2013 to July 29, 2015, entitlement to a 60 percent rating under Diagnostic Code 7507 (reassigned from Diagnostic Code 7005) for diabetic nephropathy with hypertension and hypertensive nephrosclerosis is granted, subject to the law and regulations governing the award of monetary benefits.

From July 30, 2015, entitlement to a rating higher than 60 percent under Diagnostic Code 7541 for diabetic nephropathy with hypertension and hypertensive nephrosclerosis is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


